Mark A. Weiss DIRECT DIAL: (513) 579-6599 FACSIMILE: (513) 579-6457 E-MAIL: mweiss@kmklaw.com April 18, Via EDGAR (courtesy copy via overnight courier) Nicholas Panos, Esq. Senior Special Counsel Office of Mergers & Acquisitions Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: TLC Vision Corporation Preliminary Proxy Statement on Schedule 14A filed April 4, 2008 Filed by Stephen N. Joffe, Michael R. Henderson and Cathy Willis (the “Joffe Group”) File No. 000-29302 Dear Mr.
